Citation Nr: 0523490	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Severance of service connection for post-traumatic stress 
disorder (PTSD) with dysthymia and depression.

2.  Entitlement to an effective date earlier than July 16, 
1992 for the grant of service connection for PTSD with 
dysthymia and depression.

3.  Entitlement to separate compensable ratings for dysthymia 
and depression.

4.  Whether various RO rating decisions were based on clear 
and unmistakable error (CUE).

5.  Entitlement to service connection for tobacco use, 
claimed as secondary to PTSD with dysthymia and depression.

6.  Entitlement to service connection for alcohol abuse, 
claimed as secondary to PTSD with dysthymia and depression.

7.  Entitlement to service connection for a digestive 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

8.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to PTSD with dysthymia and 
depression.

9.  Entitlement to service connection for an eye disorder, 
claimed as secondary to PTSD with dysthymia and depression.

10.  Entitlement to service connection for obesity, claimed 
as secondary to PTSD with dysthymia and depression.

11.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as secondary to PTSD with dysthymia and 
depression.

12.  Entitlement to service connection for a personality 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

13.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

14.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

15.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to PTSD with dysthymia and 
depression.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(the RO).  

Procedural history

Service connection for PTSD with dysthymia and depression was 
granted in a May 1998 rating decision, and a 50 percent 
disability rating was assigned.  In a May 1999 rating 
decision, the disability rating was increased to 100 percent, 
effective August 4, 1993.  

In March 2002, the RO received the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD with dysthymia and depression.  
In a June 2002 rating decision, the RO denied the claim.  The 
veteran disagreed with the June 2002 rating decision, and the 
appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in February 2003.  
Subsequently, in a March 2003 rating decision, an earlier 
effective date of July 16, 1992 was assigned.  The veteran 
continued to express his disagreement with that date.  

In January 2003, the RO received the veteran's claim of 
entitlement to separate disability ratings for his 
psychiatric diagnoses.  He also claimed that numerous 
previous RO rating decisions were founded on CUE and should 
be revised.  In a February 2003 rating decision, the RO 
denied both claims, as well as secondary service connection 
claims for cardiovascular disorders, a pulmonary disorder, 
arthritis of the right knee, a gastrointestinal disorder, 
tobacco abuse and alcohol abuse.  The veteran disagreed with 
the February 2003 rating decision and perfected his appeals 
in September 2003.

In an August 2003 rating decision, the RO denied service 
connection for obesity, chronic fatigue, an eye disorder, and 
an erectile dysfunction.  The veteran disagreed with the 
August 2003 rating decision and perfected his appeals in 
March 2005.

In an August 2004 rating decision, the RO proposed to sever 
service connection for PTSD with dysthymia and depression.  
Service connection was severed in two stages, in rating 
decisions dated in November 2004 and in January 2005.  The 
veteran disagreed with those decisions and perfected his 
appeal in March 2005.

The veteran presented personal testimony at a hearing which 
was chaired by the undersigned Veterans Law Judge in June 
2005.  The transcript of the hearing is associated with the 
veteran's VA claims folder.

Issues not on appeal

In a March 2005 rating decision, the RO denied service 
connection for tinnitus and declined to reopen a claim of 
entitlement to service connection for hearing loss.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  Accordingly, those issues are not within the 
Board's jurisdiction.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

At the June 2005 BVA Central Office hearing, the veteran 
stated that he was seeking service connection for a right 
knee disorder on a direct basis, as due to an injury in 
service.  Such a claim was denied by the RO in a February 
1991 rating decision.  That decision was not appealed and is 
now final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104,  20.1103 (2004).  

In January 2003, the veteran claimed entitlement to service 
connection for arthritis of the right knee on the basis that 
it was proximately due to or a result of his PTSD.  In the 
January 2003 claim, he listed under secondary claims, 
"Degenerative Joint Disease, secondary to PTSD."  The RO 
denied the claim in a February 2003 rating decision on a 
secondary basis only, stating "[i]t is clear that you are 
claiming service connection as secondary to the PTSD."  The 
RO did not address the issue of whether new and material 
evidence has been received sufficient to reopen the 
previously denied claim of entitlement to service connection 
for right knee arthritis on a direct basis, since that issue 
had not been raised by the veteran at the time.  
As that issue has not been adjudicated, it is not on appeal, 
and the Board will not address it further.  If the veteran 
wishes to reopen his claim of entitlement to service 
connection for arthritis of the right knee on a direct basis, 
he should first raise the issue with the RO.


FINDINGS OF FACT

1.  At the time service connection for PTSD with dysthymia 
and depression was severed in a November 2004 rating 
decision, it had been in effect since July 1992, or for more 
than 10 years.

2.  The veteran made intentional misrepresentations of fact 
for the purpose of obtaining or retaining VA benefits, with 
knowledge that the misrepresentations may result in the 
erroneous award or retention of such benefits.

3.  At the time the RO granted service connection for PTSD 
with dysthymia and depression in a May 1998 rating decision, 
it had not verified that there was credible supporting 
evidence that the veteran's claimed in-service stressor event 
actually occurred.

4.  The facts as they were known at the time of the May 1998 
grant of service connection for PTSD with dysthymia and 
depression were not before the adjudicator.  

5.  But for the errors in the May 1998 rating decision, 
service connection for PTSD with dysthymia and depression 
would not have been granted.

6.  The veteran has not alleged specific errors of fact or 
law in any prior final rating decision.


CONCLUSIONS OF LAW

1.  The May 1998 grant of service connection for PTSD with 
dysthymia and depression was based on fraud on the part of 
the veteran.  38 U.S.C.A. §§ 501, 1159 (West 2002); 38 C.F.R. 
§§ 3.1(aa)(2), 3.957 (2004).

2.  The May 1998 grant of service connection for PTSD with 
dysthymia and depression was clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2004).

3.  The criteria for severance of service connection for PTSD 
with dysthymia and depression are met.  38 U.S.C.A. §§ 501, 
5112(b)(6), 1159 (West 2002); 38 C.F.R. §§ 3.1, 3.105(d), 
3.957 (2004).

4.  In the absence of a service-connected disability, the 
claim of entitlement to an effective date earlier than July 
16, 1992 for the grant of service connection for PTSD with 
dysthymia and depression lacks legal merit.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

5.  In the absence of a service-connected disability, the 
claim of entitlement to separate disability ratings for 
dysthymia and depression lacks legal merit.  38 C.F.R. § 4.25 
(2004).

6.  The veteran has failed to raise a valid claim of CUE in 
any RO rating decisions.  38 U.S.C.A. § 5109A (West 2002); 
Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons v. Principi, 17 
Vet. App. 104 (2003).

7.  In the absence of a service-connected disability, the 
claim that tobacco use is proximately due to or a result of 
PTSD with dysthymia and depression lacks legal merit.  
38 C.F.R. § 3.310(a) (2004).

8.  In the absence of a service-connected disability, the 
claim that alcohol abuse is proximately due to or a result of 
PTSD with dysthymia and depression lacks legal merit.  
38 C.F.R. § 3.310(a) (2004).

7.  In the absence of a service-connected disability, the 
claim that a digestive disorder is proximately due to or a 
result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).

8.  In the absence of a service-connected disability, the 
claim that erectile dysfunction is proximately due to or a 
result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).

9.  In the absence of a service-connected disability, the 
claim of that an eye disorder is proximately due to or a 
result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).

10.  In the absence of a service-connected disability, the 
claim that obesity is proximately due to or a result of PTSD 
with dysthymia and depression lacks legal merit.  38 C.F.R. § 
3.310(a) (2004).

11.  In the absence of a service-connected disability, the 
claim that chronic fatigue is proximately due to or a result 
of PTSD with dysthymia and depression lacks legal merit.  
38 C.F.R. § 3.310(a) (2004).

12.  In the absence of a service-connected disability, the 
claim that a personality disorder is proximately due to or a 
result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).

13.  In the absence of a service-connected disability, the 
claim that a cardiovascular disorder is proximately due to or 
a result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).

14.  In the absence of a service-connected disability, the 
claim that a pulmonary disorder is proximately due to or a 
result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).

15.  In the absence of a service-connected disability, the 
claim that right knee arthritis is proximately due to or a 
result of PTSD with dysthymia and depression lacks legal 
merit.  38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of service connection for 
PTSD with dysthymia and depression.  He is also seeking an 
earlier effective date for the grant of service connection 
for PTSD with dysthymia and depression. He is seeking 
separate disability ratings for PTSD, dysthymia and 
depression.  He is seeking the amendment of various RO rating 
decisions based on CUE.  Additionally, he is seeking service 
connection tobacco use, alcohol abuse, a digestive disorder, 
erectile dysfunction, an eye disorder, obesity, chronic 
fatigue, arthritis of the right knee, a cardiovascular 
disorder, a pulmonary disorder, and a personality disorder, 
all of which are claimed as secondary to the (formerly) 
service-connected PTSD with dysthymia and depression.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  

Severance and CUE claims

With respect to whether the severance of service connection 
for PTSD was proper, as will be discussed below, this 
essentially boils down to a decision as to whether there was 
CUE in the rating decision that initially granted service 
connection.  In addition, the veteran has alleged CUE in 
various RO rating decisions.  

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In Livesay v. Principi, 15 Vet. App. 165 
(2001) the United States Court of Appeals for Veterans Claims 
(the Court) held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  In concluding that the VCAA is not applicable 
to allegations of CUE, the Court's opinion explained that 
even though the VCAA is a reason to remand "many, many 
claims, . . . it is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. §20.1411(c) and (d) (2004).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim and the claim of 
entitlement to restoration of service connection for PTSD are 
not subject to the provisions of the VCAA.  

Notwithstanding the above, it appears that the veteran has 
been fully apprised of the law and regulations both as to the 
severance issue and the CUE claims, and he has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  There is nothing in the extensive record which 
indicates that any additional development would avail  the 
veteran.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  

Other claims

With respect to the other claims on appeal (entitlement to 
separate disability ratings for the veteran's variously 
diagnosed psychiatric disorders, entitlement to an earlier 
effective date for PTSD with dysthymia and depression, and 
the claims of entitlement to service connection on a 
secondary basis for tobacco use, alcohol abuse, a digestive 
disorder, an erectile dysfunction, an eye disorder, obesity, 
a cardiovascular disorder, a pulmonary disorder, a 
personality disorder, a right knee disorder, and chronic 
fatigue), as explained below all of these claims are premised 
on the existence of a service-connected psychiatric 
disability.  However, service connection for PTSD with 
dysthymia and depression is no longer in effect, having been 
severed by the RO.  As will be explained in detail below, the 
Board is not disturbing the severance of service connection.  
In the absence of the underlying service-connected 
disability, all of these claims fail as a matter of law.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay, 15 Vet. App. 165, the Court held that the VCAA has 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive in the 
matter.  Therefore, based on the Court's decision in Manning, 
the Board concludes that the veteran's claims are not subject 
to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in these claims, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.  See also 
38 C.F.R. § 3.303 (2004).  The RO notified him of the 
evidence necessary to support his claims and assisted him 
extensively in obtaining evidence.  The veteran has been 
afforded several hearings at the RO level, and presented 
personal testimony at a hearing chaired by the undersigned 
Veterans Law Judge.  He has been ably represented by his 
service organization.  The Board therefore concludes that the 
veteran has been accorded appropriate due process in 
connection with all of his claims.   

1.  The propriety of the severance of service connection for 
PTSD with dysthymia and depression.

Pertinent law and regulations

Severance of service connection

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion. 

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided, if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) 
(2004).

Protected ratings

Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 
10 or more years will not be severed except upon a showing 
that the original grant was based on fraud or it is clearly 
shown from military records that the person concerned did not 
have the requisite service or character of discharge.  The 
10-year period will be computed from the effective date of 
the Department of Veterans Affairs finding of service 
connection to the effective date of the rating decision 
severing service connection, after compliance with 
§ 3.105(d). The protection afforded in this section extends 
to claims for dependency and indemnity compensation or death 
compensation.  38 C.F.R. § 3.957 (2004).

Fraud

Fraud is defined in VA regulations as an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining VA benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.  See 
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.1 (aa)(2) 
(2004).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 20.1400 (2004).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). 

Clear and unmistakable error is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether clear and unmistakable error was present 
in a prior determination, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; the 
error must be undebatable and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Damrel v. Brown, 6 Vet. App. 242 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of clear and 
unmistakable error in a prior decision and a determination as 
to whether a decision granting service connection was the 
product of clear and unmistakable error for the purpose of 
severing service connection but the reviewable evidence is 
not limited to that which was before the RO in making its 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474 (1997).

Analysis

The veteran contends, in essence, that service connection for 
PTSD with dysthymia and depression should not have been 
severed.  He contends that his original stressor statement 
was not fraudulent, and that the grant of service connection 
for PTSD with dysthymia and depression was based on 
additional stressors not addressed by the RO in the severance 
decision.  

As explained immediately below, the Board will apply a two-
part analysis to the matter of the propriety of severance of 
service connection of the psychiatric disability.  First, the 
Board must determine whether the protection of the rating may 
be overcome.  That essentially involves inquiry into fraud on 
the part of the veteran in applying for service connection.  
Assuming that the rating is no longer protected, the Board 
then must look at the propriety of the severance itself.  
That involved inquiry into the matter of whether service 
connection was established based on CUE.

In determining whether service connection for PTSD with 
dysthymia and depression was properly severed, the Board is 
principally guided by the provisions of 38 C.F.R. § 3.105(d) 
[severance of service connection].  That regulation initially 
requires that the Board make a determination as to whether 
the provisions of §§ 3.114 and 3.957 have been met.  [38 
C.F.R. § 3.114 deals with changes in the law, and is not 
applicable given the circumstances of this case.]  

38 C.F.R. § 3.957 provides for protection of ratings that 
have been in effect for 10 or more years.  In this case, 
service connection for PTSD with dysthymia and depression was 
ultimately granted effective July 16, 1992.  The 10-year 
period is computed from the effective date of service 
connection to the effective date of the rating decision 
severing service connection.  Here, service connection for 
the psychiatric disability was effective from July 1992 to 
January 2005, a period in excess of 10 years.  Therefore, 
service connection has been in effect for 10 or more years, 
and the protection afforded under 38 C.F.R. § 3.957 applies 
to the veteran. 

Protected rating

As set out above, under 38 C.F.R. § 3.957, where service 
connection has been in effect for 10 or more years, it will 
not be severed except upon a showing that the original grant 
was based on fraud, or where it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  In this case, 
there is no issue with respect to whether the veteran had the 
requisite service or character of discharge.  Accordingly, 
the Board must determine whether the original grant of 
service connection for PTSD with dysthymia and depression was 
based on fraud.

Fraud

In determining whether the initial grant of service 
connection was based on fraud, the Board is guided by 
38 C.F.R. § 3.1, which defines fraud for purposes of 
38 U.S.C.A. § 1159 and its implementing regulations 
[38 C.F.R. § 3.957] as an intentional misrepresentation of 
fact, or the intentional failure to disclose pertinent facts, 
for the purpose of obtaining or retaining VA benefits, with 
knowledge that such misrepresentation or failure to disclose 
may result in the erroneous award or retention of such 
benefits.  

The Board notes that 38 C.F.R. § 3.901 (cited by the RO in 
the severance actions) also provides a definition of fraud 
for purposes of forfeiture of VA benefits.  Those forfeiture 
provisions are not applicable in this case, however, because 
the veteran was "residing or domiciled in a State" at the 
time of the commission of the allegedly fraudulent act.  See 
38 C.F.R. § 3.901(d) (2004).  [The Board observes in passing 
that the "not residing or domiciled in a State" language 
found in 38 C.F.R. § 3.901(d) appears to be directed chiefly 
at claims arising out of the Philippines.  Cf. Trilles v. 
West, 13 Vet.App. 314 (2000); see also the specific 
exceptions for Philippine cases found in 38 C.F.R. § 3.905.]   

While the wording of the definition in 38 C.F.R. § 3.901 is 
not identical to that of 38 C.F.R. § 3.1, it is quite 
similar, essentially defining fraud as an act committed when 
a person "knowingly makes[...]a false[...]statement[...]concerning 
any claim for benefits under any of the laws administered 
by[VA](except law relating to insurance benefits)."  While 
the RO apparently applied 38 C.F.R. § 3.901, the Board 
believes that 38 C.F.R. § 3.1 is in fact the more appropriate 
definition.  While 38 C.F.R. § 3.957 does not specifically 
refer to any definition of fraud, 38 C.F.R. § 3.1 does refer 
to 38 U.S.C. § 1159, the statute that provides the authority 
for 38 C.F.R. § 3.957.  

The Board believes that there is no prejudice to the veteran 
in its application of 38 C.F.R. § 3.1, as the requirements 
for establishing fraud are actually more rigorous under 
38 C.F.R. § 3.1 than under 38 C.F.R. § 3.901, involving as 
they do findings as to the veteran's intent and knowledge.  
Accordingly, the Board will apply the definition of fraud 
provided under 38 C.F.R. § 3.1.  Further, the Board sees no 
need to remand the case for re-adjudication by the RO, 
because the RO accorded this claim more consideration than 
was warranted.  Cf. Edenfield v. Brown, 8 Vet. App. 384 
(1995).    

The Board additionally notes that the wording of 38 C.F.R. 
§ 3.1 makes it clear that the Board may look not only at 
statements the veteran made in conjunction with his service 
connection claim, but also at later statements made in an 
effort to retain those benefits ["for the purpose of 
obtaining or retaining VA benefits"].  Accordingly, the 
Board has reviewed all of the veteran's statements made both 
in conjunction with his original claim and in conjunction 
with the RO's actions to sever service connection.  

In his February 1994 stressor statement (Vietnam Era Stress 
Inventory), submitted in conjunction with the veteran's claim 
of entitlement to service connection for PTSD with dysthymia 
and depression, the veteran described a single stressor 
event.  He stated that in January of 1969, he was left in 
charge of the line shack (responsible for plane direction and 
any rescue mission on base) at a Naval Air Station in Naples, 
Italy.  During this time "a very good friend" ([redacted]) was 
working on the nose wheel of a plane.  According to the 
veteran, [redacted].'s coat became entangled on a safety pin, 
which was released, causing the plane to fall, crushing him 
inside the nose wheel support structure.  The essence of the 
veteran's presentation was that he took the lead role in the 
rescue of [redacted]  He stated as follows:

I proceeded to sound the alarm, ran over to the plane to 
assess the situation at which time I found [redacted] still 
conscious and coherent.  I informed him I would get him 
out then proceeded to go next door to the ground support 
unit informed a chief petty officer of the situation and 
ordered him to have a cherry picker into the front of 
the hanger to lift the plane.  As I was returning to the 
hanger I confronted my 1st class superior and informed 
him to place a ladder at the rear hatch of the plane and 
had [him] load men into the tail section to relieve the 
front."  I then proceeded to the front of the plane and 
instructed the GSE chief to puncture the [illegible 
word] of the plane to lift it up[.  A]t this time a LCDR 
who informed me he was the safety officer ordered me to 
stop[.  W]hen I refused he had me placed on arrest by a 
Marine guard.  The LCDR then proceeded to have air bags 
placed under the plane to lift it up.  This took approx 
10-12 minutes.  My method would have taken only a few 
minutes.  The LCDR stated that it was more important to 
save the plane than it was to save the man.  When the 
plane had risen enough, I broke away from the guard and 
I and another shipmate proceeded under the plane and 
extricated [redacted] to an awaiting corpsman who gave [redacted] a 
shot of adrenaline in the heart.  I have always believed 
that [redacted] would have lived had I not been thwarted in my 
rescue attempts.  

As part of a July 2004 investigation by the VA Office of the 
Inspector General (OIG), the Navy Judge Advocate General 
(JAG) was contacted, and a copy of the 1969 accident report 
was obtained.  The OIG investigator noted that the veteran's 
name was not listed in any of the original witness statements 
and he was not in fact interviewed as a witness to the 
incident.  The OIG investigator interviewed several of the 
witnesses documented in the JAG report, each of whom advised 
that the veteran worked in a different shop and was not 
present at the accident scene.  

The 1969 JAG report was completed by Lt. Commander J.L.F.  In 
March 2004, the OIG investigator contacted J.L.F. with 
respect to the investigation of the veteran's claim.  J.L.F. 
stated that, at the time of the accident, he immediately 
reported to the scene and interviewed all personnel present 
who had witnessed the accident or played a part in rescue 
operations.  When questioned if any personnel at the scene, 
specifically the one who was first on the scene or the one 
who directed rescue efforts, might not have been interviewed, 
J.L.F. stated no, that all those present were accounted for 
and interviewed.  In addition, J.L.F. stated that all 
interviews conducted were included in his report and none 
were left out.

One of the witnesses to the accident interviewed by J.L.F. 
was W.W.S., Airframes Shop Chief Petty Officer.  In February 
2004 the OIG investigator interviewed W.W.S.  He stated that, 
at the time of [redacted]'s death, he commanded approximately 12 
men in the airframe branch, and among them was [redacted]  
W.W.S. stated that he did not know the veteran, and that the 
veteran did not work in the same shop as [redacted]  When shown 
a list of personnel at the base, W.W.S. advised that the 
veteran was an aviation machinist mate and worked in another 
shop on the other side of the hangar.  

W.W.S.'s account is corroborated by the account of Lt. 
Commander H.R.T., who stated in the 1969 report that he 
responded shortly after the accident and witnessed W.W.S 
already present.  P.W.S., Quality Assurance Officer, was also 
interviewed by Lt. Commander J.L.F. and stated that he 
responded to the hangar after hearing the alarm and found 
W.W.S. at the scene.  T.S., also interviewed on the date of 
the accident by Lt. Commander J.L.F., stated that he was 
working with [redacted] briefly before the accident and returned 
soon after the accident occurred.  T.S. was interviewed by 
the OIG investigator in January 2004.  He stated that he knew 
the veteran and that the veteran was not at the accident 
scene.  T.S. also stated that the veteran worked in a 
different shop.  

The OIG investigator also spoke to S.C. in March 2004.  S.C. 
stated that he was a 1st Class Petty Officer at the time of 
the accident and knew both the veteran and [redacted]  His 
duties required him to oversee all shops at the hangar.  
Samuel Chiarella did not remember seeing the veteran at the 
accident scene.  

In short, both contemporaneous and recent interviews with 
numerous witnesses to the incident, as well as the official 
1969 JAG investigation of the incident in question, all show 
that the veteran was not present and did not participate in 
any way in rescue attempts of [redacted]  Based on this 
overwhelming body of evidence, including an official accident 
investigation report and numerous statements made by 
individuals who have no personal interest in the matter, the 
Board finds that the veteran's February 1994 account that he 
not only was present at the accident scene but initially led 
the rescue attempt, made in connection with his claim for VA 
monetary benefits, is unquestionably and manifestly false. 

With respect to the veteran's claim that [redacted] was his 
"good friend," this also is clearly refuted by the OIG 
report.  Petty Officer S.C., who knew both [redacted] and the 
veteran, stated that he never saw the two together.  The OIG 
investigator also interviewed M.S. (also interviewed in the 
February 1969 JAG report).  M.S. stated that he was a good 
friend of [redacted], that they shared sleeping quarters.  He 
stated that he and [redacted] spent most of their off-duty time 
together sightseeing and having fun.  Indeed, the commanding 
officer of the base asked M. S. to fly back to the United 
States [redacted] 's body after the accident because they were 
close friends.  While M.S. remembered the veteran's name, he 
stated that neither he nor [redacted] ever socialized with the 
veteran, and he wasn't sure that [redacted] even knew the 
veteran, as his name never came up in conversation.  The 
Board finds that M.S.'s statements are particularly 
significant, since he was interviewed both in 1969 by JAG and 
recently by OIG.  Interestingly, the veteran stated to the 
OIG investigator that he and [redacted] "hung out with another 
sailor named M.S."  When confronted by the investigator with 
the statement of M.S. that [redacted] did not socialize with the 
veteran, the veteran back pedaled by responding: "I never 
said we were best friends."

The OIG investigator also reported that the veteran stated 
during an interview that he was [redacted]'s roommate at the 
time of the accident.  However, M.S. stated that he and [redacted] 
shared sleeping quarters, and that the two of them were 
the only ones in those particular quarters.  

M.S. has no particular interest in the matter of the 
veteran's PTSD claim, and the Board attaches great weight to 
his statements as those of an unbiased witness.
The Board finds, based on the evidence discussed above, that 
the veteran's account that he was a "good friend" of [redacted] 
is unquestionably false.

The Board also notes that several details of the veteran's 
account differ from official JAG report and the statements 
made in connection with the OIG investigation.  In 
particular, the veteran stated that when he responded to the 
scene of the incident, "I found [redacted] still conscious and 
coherent."  However, the OIG investigator interviewed R.J., 
the Chief of the Medical Department at the Naples Naval Air 
Station at the time of the February 1969 incident.  Dr. R.J. 
stated that, when he arrived on scene, [redacted] was 
unresponsive.  When [redacted] 's body was freed from the plane, 
Dr. R.J. tried to resuscitate him, but determined that he was 
not breathing.  Dr. R.J. stated that it was he and fellow 
medical personnel who attempted to revive H., not the 
veteran.  R.J.'s recent account is consistent with his 
account in the February 1969 JAG report.

The Board finds particularly significant the fact that the 
veteran changed his account once the RO proposed to sever his 
service-connected benefits.  The veteran's recent account, as 
stated in a November 2004 letter and at his June 2005 
hearing, appears to concede that he did not in fact 
participate in the rescue of [redacted], but that he was merely 
aware of the incident.

The change in the veteran's story appears to be based on his 
recently arrived-at theory that his mere presence at a 
military installation at which a fatality occurred 
constitutes a sufficient PTSD stressor.  The veteran stated 
in his November 2004 letter that, because he was stationed at 
the same military base as [redacted], he became aware of the 
incident, and that his stressor is therefore presumed as a 
matter of law.  Similarly, at this June 2005 hearing, the 
veteran stated that, because he did not need to witness [redacted] 
death and that he need only prove that he was stationed 
at the same base where the incident occurred.  The veteran 
based this contention on the decisions of the Court in Suozzi 
v. Brown, 10 Vet. App. 307 (1997) and Pentecost v. Principi, 
16 Vet. App. 124 (2002).  

The Board notes in passing that the fact pattern in Suozzi 
and Pentecost both involved combat-related situations in 
Vietnam.  Here, the incident in question was a non combat 
death in Italy  To the Board's knowledge, the Court has not 
applied Pentecost to such situations, and under current law, 
as the Board understands it, the veteran's mere presence on a 
base where a fatal event occurred does not meet the standard 
of either holding.  

However, the cogency of the legal basis of the veteran's 
present argument is irrelevant to the matter under 
consideration, namely whether fraud exists in his previous 
statements, except that it underscores the veteran's shifting 
story.  The change in the veteran's account (evidently based 
on his current Pentecost-based theory) leads inevitably to 
the conclusion that either his initial statements of direct 
involvement were intentionally false, or the more recent 
statements of merely being on base are intentionally false.   
The overwhelming body of evidence, including the veteran's 
more recent statements, clearly indicates that the 1994 
statement was false, and that the veteran was not involved in 
the rescue operations as he then claimed.  
In the Board's view, the change in the veteran's story to a 
much less dramatic version shows that his false statements 
and misrepresentations of fact in connection with his 
original claim for service connection for PTSD were 
intentional and were done for the purpose of obtaining and 
retaining VA benefits.  

There is no question that the veteran had knowledge that his 
false statements might result in the erroneous award or 
retention of benefits.  He was specifically notified by the 
RO via the September 1994, January 1995, and May 1995 rating 
decisions of the reasons for the initial denial of his claim 
for PTSD, to include failure to provide a stressor.  Indeed, 
his dramatic 1994 statement as to the death of [redacted], 
quoted above, was the very centerpiece of his presentation 
and in fact was the reason for the grant of service 
connection.  [The Board observes in passing that the veteran 
had been attempting to secure service connection for 
psychiatric disability for a number of years prior to his 
PTSD claim, without success.]  Such misrepresentation of fact 
and/or intentional failure to disclose pertinent facts, 
whether for the purpose of obtaining or retaining VA 
benefits, with knowledge that such misrepresentation or 
failure to disclose might result in the erroneous award or 
retention of such benefits, constitutes fraud for purposes of 
38 C.F.R. § 3.1 (aa)(2).

In short, it is clear from the record in this case that the 
veteran deliberately distorted both his relationship with 
[redacted] and his presence at the scene of the accident which 
took [redacted]'s life because such distortion elevated the 
rather mundane facts (the veteran was not close to [redacted]  
and he was not in the immediate vicinity when [redacted] died) 
into what appeared on the surface to be a bona fide PTSD 
stressor (his best friend died in his arms).  

The veteran's representative, in an April 2005 informal 
hearing presentation, that the determination that fraud has 
been committed is essentially a criminal question.  To the 
extent that he asserts that the Board, which clearly has no 
jurisdiction in criminal matters, may not properly address 
the matter, the Board rejects this theory.  38 C.F.R. § 3.957 
clearly requires that VA make a determination as to fraud 
prior to severing a protected rating.  Moreover, a definition 
of fraud as applied to § 3.957 is specifically provided in 
the VA regulations.  There is no indication from the 
regulations or elsewhere that the determination of fraud is 
somehow beyond the province of VA adjudicators.  

The Board believes that the standard for this determination 
is the benefit of the doubt standard ordinarily applied in 
the case of VA claims, not the standard of beyond a 
reasonable doubt applied in criminal cases.  see 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the Board 
acknowledges the Court's discussion in Trilles v. West, 
13 Vet. App. 314 (2000), to the effect that, although no 
longer prescribed by regulation, VA adheres to the beyond-a-
reasonable-doubt standard for determinations of fraud under 
38 C.F.R. §§ 3.900 through 3.905.  The Board does not believe 
that such is in fact correct.  However, the Board will 
alternatively address this matter by applying the beyond a 
reasonable doubt standard.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide in 
the alternative].  

Even assuming that the beyond-a-reasonable-doubt standard 
applies to the Board's determination under 38 C.F.R. § 3.1, 
the Board finds that such standard is met in this case.  The 
veteran's 1994 statement as to what transpired in connection 
with the incident involving the death of [redacted], made in 
connection with his claim for VA monetary benefits, is false 
beyond any question.  There are of record not one but two 
official reports, that of the JAG in 1969 and VA  OIG more 
recently, in which numerous witnesses uniformly do not place 
the veteran at the scene.  As discussed above, the veteran 
himself has backed off from his 1994 statement and now 
contends that he was merely on the base at the time of the 
incident; he did not participate in rescue operations; and he 
was not a good friend of [redacted].  There is currently  of 
record  no evidence which is supportive of the veteran's 1994 
statement.  Accordingly, the Board alternatively finds beyond 
a reasonable doubt that the original grant of service 
connection for PTSD with dysthymia and depression was based 
on fraud on the part of the veteran.  

In summary, for the reasons stated above, the Board finds 
that the original grant of service connection for PTSD with 
dysthymia and depression was based on fraud on the part of 
the veteran.  He presented to VA a manifestly false statement 
which was the basis for the grant of service connection.  The 
protection for the veteran's rating is removed.  The Board 
will therefore proceed with consideration of 38 C.F.R. 
§ 3.105(d), the propriety of the severance of service 
connection. 

CUE

Once the limitations contained in §§ 3.114 and 3.957 have 
been addressed, 38 C.F.R. § 3.105(d) provides that service 
connection can be severed only where evidence establishes 
that the grant of service connection is clearly and 
unmistakably erroneous (the burden of proof being upon the 
Government).  

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  See Wilson v. West, 
11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 
Vet. App. 563, 566 (1991); Graves v. Brown, 6 Vet. App. 166, 
170 (1994) [holding that clear and unmistakable error is 
defined the same under 38 C.F.R. § 3.105(d) as it is under 
§ 3.105(a)).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel, 6 Vet. App. 242; Russell, 3 Vet. App. 310.  

However, unlike with respect to a CUE claim under 38 C.F.R. 
§ 3.105(a), the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.
See Daniels v. Gober, 10 Vet. App. 474, 480 (1997); cf. 
Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997].  The 
Court reasoned that because section 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original granting of service 
connection.  Thus, "[i]f the Court were to conclude that . . 
. a service connection award can be terminated pursuant to 
section 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, at 
342-43.

Here, for reasons stated immediately below, the Board finds 
that under either basis for finding CUE, the May 1998 rating 
decision which granted service connection for PTSD with 
dysthymia and depression was based on CUE and that service 
connection accordingly should be severed..

(i.)  Statutory or regulatory provisions incorrectly applied

At the time of the May 1998 rating decision that granted 
service connection for PTSD with dysthymia and depression, VA 
regulations governing development of PTSD claims provided 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304 (f) (1997).

In the veteran's case, the RO simply conceded the veteran's 
claimed stressor without obtaining credible supporting 
evidence.  In the May 1998 rating decision, the RO recited 
the veteran's claimed, and unverified, stressor of witnessing 
the death of fellow service person [redacted].   The RO noted that 
the veteran supplied a copy of [redacted} death certificate, 
which showed that he died due to a crush injury of the chest.  
The RO concluded, without elaboration, that "[t]he veteran's 
reported stressor is, therefore, considered to be 
corroborated."  Crucially, however, the claimed stressor was 
not simply that [redacted]  died, but that the veteran personally 
participated in a rescue attempt and in subsequent efforts to 
extricate [redacted]'s body from the nose wheel of the aircraft, 
and Moreover, that he was a close personal fried of [redacted]   
As discussed above, such statements were incapable of 
corroboration because they were false.  

The evidence cited by the RO (the death certificate) does not 
refer to the veteran's participation or presence at the time 
of [redacted] death.  The death certificate, alone, in no way 
supported the claimed stressor event and was patently 
inadequate to meet the requirements of § 3.304 (f).  The only 
other evidence in support of the claim was the veteran's own 
unverified statements which are inadequate to establish 
service connection for PTSD as a matter of law.  

The error made by the RO in not seeking verification of the 
claimed stressor was outcome determinative.  Had the RO 
obtained supporting evidence, as it was required to do by 
law, it is clear that service connection would not have been 
granted.  The 1969 JAG report would have been available to 
the RO, and it clearly refuted the veteran's account that he 
participated in the rescue attempt and was a close personal 
friend of the decedent.  

In short, the RO decision which granted service connection 
for PTSD was based on an improper reading of the law, 
38 C.F.R. § 3.304(f), and for that reason was clearly and 
unmistakably erroneous.  Accordingly, the Board finds that 
the regulatory provisions extant at the time service 
connection was granted were incorrectly applied; and that 
such error is undebatable, and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  

(ii.)  Correct facts not before the adjudicator

In addition to the RO's incorrect application of the 
regulations, there is also a second basis for finding CUE in 
the May 1998 rating decision.  In essence, the correct facts, 
as they were known at the time of the decision, were not 
before the adjudicator.  The Board so finds because, as 
discussed above, the veteran provided a false stressor 
statement which was the basis for the grant of service 
connection.  Although the veteran clearly knew the correct 
facts pertaining to the incident involving the death of [redacted], 
he withheld that information to the RO and instead 
provided a different version which falsely placed himself at 
the center of the rescue attempt.  This constitutes more than 
a simple disagreement as to how the facts were weighed or 
evaluated.  The correct facts with respect to the veteran's 
stressor were known by the veteran, but were not before the 
adjudicator.  Further, as has been discussed above, such 
error is undebatable and is of the sort which, had it not 
been made, would have manifestly changed the outcome of the 
May 1998 rating decision.  Thus, the requirements for CUE are 
also met on this alternative basis.

Change in diagnosis

38 C.F.R. § 3.105(d) also provides an alternative method for 
severing service connection, in addition to CUE.  That 
section states that a change in diagnosis may also be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion. 

In November 2004, the RO obtained a VA medical opinion for 
the purpose of determining whether a diagnosis of PTSD was 
still appropriate given the correct facts with respect to the 
veteran's claimed stressor.  Included with the examination 
request was a detailed summary of the veteran's claim 
history, the findings of the OIG investigation and the facts 
surrounding the case.  The examiner reviewed the claim folder 
and the detailed summary and concluded that "since the 
veteran was not present during this incident, there does not 
appear to be any basis for his claim of post-traumatic stress 
disorder."  The examiner also found that "it does not 
appear that [the veteran] is attempting to fake his symptoms 
but to use them to attain disability."  Based on the finding 
that the veteran's report of trauma was fraudulent, the 
examiner concluded that "[the veteran's psychiatric] 
symptoms would not be consistent to a diagnosis for PTSD.  
His symptoms would rather be consistent to his original 
diagnosis [...] dysthymia on Axis I, and Axis II mixed 
personality disorder with antisocial and borderline traits."  

The Board finds that the November 2004 VA examiner's opinion 
satisfies the requirements of 38 C.F.R. § 3.105(d) in 
providing certification that, in light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  Thus, whether on the basis 
of CUE in the May 1998 rating decision, or a change in 
diagnosis, the requirements for severance of service 
connection have been met.  

The Board notes that the veteran's representative challenged 
the November 2004 opinion in the April 2005 informal hearing, 
asserting essentially that, because the veteran has 
alternative stressors, other than the stressor discussed 
above, the finding that his primary stressor was fraudulent 
should not result in a change in diagnosis.  In support of 
this argument, the veteran stated at the June 2005 hearing 
that he raised the additional stressors, not involving the 
death of [redacted], at the time he filed his original claim for 
PTSD.  According to the veteran, those additional stressors 
include his being assaulted by the shore patrol, as well as a 
December 1969 psychiatric hospitalization.  It is contended 
by the veteran and his representative that the RO acted 
prematurely in severing service connection for PTSD with 
dysthymia and depression, because it did not address whether 
service connection for PTSD was warranted based on the 
additional stressors, or whether service connection was 
warranted for the diagnoses of depression and dysthymia based 
on evidence in the service records.  

The above argument is misplaced for two reasons.  First, no 
additional stressors were in fact presented to VA in 
connection with the veteran's initial claim of entitlement to 
service connection for PTSD.  Second, the existence of 
additional stressors does not change the fact that the 
veteran misrepresented the stressor involving the death of 
[redacted]  which was relied upon by the RO in granting his PTSD 
claim.

The Board has reviewed the veteran's original February 1994 
stressor statement and other documents filed in connection 
with his claim, and can identify no reference to any stressor 
event other than the death of [redacted].  Indeed, in the May 
1998 rating decision that granted service connection for PTSD 
with dysthymia and depression, the RO only discussed the 
incident where the veteran claimed to have lead rescue 
attempts for [redacted].  That decision was based primarily on 
the diagnosis of a March 1998 VA examiner, which mentioned 
only the stressor related to the death of  [redacted] as the 
basis for the PTSD diagnosis.  It cannot therefore be argued 
that service connection for PTSD with dysthymia and 
depression was based on any additional stressors not known or 
discussed by the RO or the VA examiner.

The Board observes in passing that it appears that the 
veteran raised the purported additional stressors only after 
service connection for PTSD was granted and the veteran's 
role in the [redacted] incident was being questioned, evidently 
in a effort to shore up a claim which was in the process of 
falling apart.    

The veteran argued at his June 2005 hearing that, because the 
stressors which were later raised by him were noted in his 
service records at the time of the May 1998 decision, they 
should have been considered by the RO in granting service 
connection for PTSD with dysthymia and depression.  However, 
the veteran did not raise those incidents as stressors in 
connection with his original claim, or at any time prior to 
May 1988.  The Board does not believe that the RO is somehow 
required to assume that every event recorded in the service 
records is a potential stressor that must be evaluated, when 
the veteran himself has not identified them as such.  In 
short, the alleged presence in the file of other unidentified 
stressors doe not change the basic fact that the RO based its 
May 1998 decision exclusively on one stressor, the veteran's 
purported participation in rescue attempts of [redacted], and no 
other stressors were identified at that time.  

The veteran and his representative also raised the matter of 
additional recent medical evidence supporting a diagnosis of 
PTSD.  Such evidence was submitted at the time of his June 
2005 hearing.  Among the documents submitted by the veteran 
is a medical report dated May 23, 2005 by Licensed 
Psychologist E.M.T. Ph.D.  This report shows a diagnosis of 
PTSD and includes a review of medical records provided by the 
veteran.  However, E.M.T. appears to base her diagnosis on 
"the incident pertaining to Mr. H. which occurred in 1969."  
The veteran's account of that incident has been found to be 
false.  Any additional diagnosis of PTSD, no matter how 
recent, that is based on the veteran's false account of his 
in-service stressor does not constitute competent and 
probative evidence  and does not serve to counter the opinion 
of the November 2004 examiner.  See  Reonal v. Brown, 5Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

A notation of E.M.T. that the veteran "also claimed other 
incidences that were traumatic for him" does not alter the 
Board's finding with respect to whether service connection 
for PTSD with dysthymia and depression was properly severed.  
As discussed above, the May 1998 grant of service connection 
for PTSD was based on a single stressor.  That stressor has 
been found to be false and fraudulent.  

The Board observes in passing that the matter of whether 
service connection for PTSD is warranted based on other, 
newly raised, stressors is an issue which is separate and 
distinct from the issue on appeal, severance of previously-
granted service connection for a psychiatric disability.  The 
newly-raised issue of entitlement to service connection for 
PTSD or any other psychiatric diagnosis has not been 
adjudicated by the RO since service connection for PTSD with 
dysthymia and depression was severed, and is not before the 
Board.  

Procedural matters

In addition to the substantive provisions discussed above, 
severance of service connection requires certain procedural 
steps.  First, a rating proposing severance must be prepared, 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If additional evidence is not received within 
the 60 day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2004).

In August 16, 2004, the RO sent the veteran a proposal to 
sever service connection for PTSD with depression/dysthymia.  
The proposed rating recited the veteran's alleged stressor 
and recounted the findings of the OIG investigation.  The 
proposed rating informed him specifically, "the testimony 
that you have provided regarding having witnessed the 
accidental injury of [redacted] [H.] and having participated in the 
rescue operations of [redacted] [H.] are found to be fraudulent in 
light of the additional documentation received from the OIG.  
Although you were stationed at the same facility as [redacted] 
[redacted], you are not found to have been present at the site or 
time of Mr. [redacted]'s accidental injury, nor are you found to have 
been involved in the rescue operations.  The evidence further 
fails to establish a close relationship between you and Mr. 
[[redacted]].  As the diagnosis of PTSD is based on your report of 
witnessing the accident and assisting in the rescue 
operations, it is proposed to sever service connection for 
PTSD with depression/dysthymia due to fraud effective August 
4, 1993, the effective date of the grant of service 
connection for PTSD."  
Service connection was not severed until November 10, 2004, 
thus affording the veteran more than 60 days in which to 
respond and present additional evidence.  

There is no question that the veteran received the proposed 
rating, as he filed a notice of disagreement with the 
proposal to server, dated September 14, 2004.  Accordingly, 
the Board finds that the procedural requirements for 
severance under  38 C.F.R. § 3.105(d) have been met.

Conclusion

In summary, the Board finds that the original grant of 
service connection for PTSD with dysthymia and depression was 
founded on fraud on the part of the veteran, thus removing 
him from the protection of 38 C.F.R. § 3.957.  Moreover, the 
grant of service connection for PTSD was founded on CUE, in 
that the correct facts as they were known at the time were 
not before the adjudicator, and the statutory or regulatory 
provisions extant at the time were incorrectly applied.  In 
addition, when the correct facts were put before a VA 
examiner, it was found that the diagnosis of PTSD was no 
longer supported.  Moreover, the RO correctly followed the 
procedural steps outlined in 38 C.F.R. § 3.105.  Accordingly, 
the Board finds that service connection for PTSD with 
dysthymia and depression was properly severed.  The benefit 
sought on appeal is accordingly denied.

Additional comment

In an April 2005 informal hearing presentation, the veteran's 
representative listed as an issue on appeal entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  As was discussed above, the newly-raised issue 
of the veteran's entitlement to service connection for an 
acquired psychiatric disorder has not been adjudicated by the 
RO.  Indeed, the presentation of that issue prior to the 
present time was obviously premature, pending resolution of 
the severance issue.  Therefore, the newly-raised service 
connection issue is not currently on appeal and has no been 
properly developed for appellate purposes.  If the veteran 
wishes to pursue such a claim, he may raise the issue with 
the RO.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted as to such newly raised 
service connection issue.

2.  Entitlement to an effective date earlier than July 16, 
1992 for the grant of service connection for PTSD with 
dysthymia and depression.

The veteran is seeking the assignment of an earlier effective 
date for PTSD with dysthymia and depression.  

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

For service connection claims, the effective date is the day 
after separation from service or the date entitlement arose, 
if the claim is received within one year of separation from 
service, otherwise the general rule applies.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2004).

A retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, such as 
by severance of service connection.  38 C.F.R. § 3.400(0)(1) 
(2004).

Claims lacking legal merit

Where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Analysis

The assignment of an effective date for service connection is 
based not only upon receipt of a claim, but also on the date 
entitlement arose.  See 38 C.F.R. § 3.400 (2004).  As service 
connection for PTSD with dysthymia and depression has been 
severed and is no longer in effect, there is no entitlement.  
Moreover, VA regulations specifically prohibit the assignment 
of an earlier effective date after basic entitlement has been 
terminated.  See 38 C.F.R. § 3.400(o)(1) (2004).

Thus, in the absence of a currently service-connected 
disability, the veteran's claim for an earlier effective date 
for PTSD with dysthymia and depression lacks legal merit and 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

3.  Entitlement to a separate compensable rating for 
dysthymia and depression.

The veteran is seeking separate compensable disability 
ratings for dysthymia and depression.  

Clarification of issue on appeal

The Board notes initially that service connection was denied 
for dysthymia and depression in a November 1993 rating 
decision.  The veteran appealed that denial.  Service 
connection was granted for PTSD with dysthymia and depression 
in May 1998.  In January 2003, the veteran sought to have the 
diagnoses of dysthymia and depression assigned separate 
compensable disability ratings.  In a February 2003 rating 
decision, the RO denied the claim, citing 38 C.F.R. § 4.14 
[avoidance of pyramiding].  

The Board notes that, with certain exceptions not applicable 
here, it has jurisdiction over and may address only those 
issues developed and adjudicated by the RO.  It may not 
modify issues to conform to recent events, even if such 
change benefits the veteran.  Accordingly, the Board finds 
that the issue now on appeal is not entitlement to service 
connection for dysthymia and depression.  At the time of the 
February 2003 rating decision that is now on appeal, service 
connection was already in effect for dysthymia and 
depression.  The question now on appeal involves a claim 
under the provisions of 38 C.F.R. § 4.25 and Esteban v. 
Brown, 6 Vet. App. 259, 261(1994), both of which state that 
separate disabilities arising from a single disease entity 
are to be rated separately.  

Pertinent law and regulations

Disabilities arising from a single disease entity are to be 
rated separately.  
See 38 C.F.R. § 4.25(b) (2004).  Separate disability ratings 
are possible in cases in which the veteran has separate and 
distinct manifestations arising from the same disability, 
notwithstanding VA's anti-pyramiding regulation, 38 C.F.R. 
§ 4.14.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Analysis

The assignment of separate disability ratings under 38 C.F.R. 
§ 4.25 assumes and requires the existence of a service 
connected disability.  Since the veteran filed his claim for 
separate ratings, service connection for PTSD with dysthymia 
and depression has been severed and is no longer in effect.  
Consequently, there is no legal basis for providing the 
benefits the veteran seeks.  Since there is a lack of 
entitlement under the law, the application of the law to the 
facts is dispositive.  See Sabonis, 6 Vet. App. at 430.  The 
appeal is accordingly denied.

4.  Whether various RO rating decisions were based on CUE.

The veteran has alleged that various RO rating decisions were 
founded on CUE.

Pertinent law and regulations

CUE

The general law and regulations governing CUE claims are set 
out above.  

The Board notes that, in contrast to the application of CUE 
to severance actions, as discussed above, in general, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior decision.  
See Russell v. Principi, 3 Vet. App. 310 at 314 (1992).

Any claim of CUE must be pled with specificity.  See Andre v. 
West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).

Analysis

In his January 2003 claim, his notice of disagreement, and in 
other submissions, the veteran has made numerous allegations 
of CUE in various RO rating decisions dating back to 1987.  
However, for reasons that will now be addressed, the Board 
finds that he has not in connection with the claim alleged 
specific errors of fact or law in any prior final rating 
decision.  

The Board notes initially that the veteran made has frequent 
references to alleged RO CUE related to various claims or 
claim periods.  However, in many cases, he did not 
specifically identify a rating decision.  The veteran also 
submitted a letter in February 2003 relating to the RO's 
February 2003 denial of his CUE claim.  In that letter, the 
veteran pointed to several alleged incidents of CUE, but 
failed to identify any particular rating decision.  Such 
allegations nonspecific of CUE are inadequate to raise CUE.   
See Andre, supra.  Moreover, the Court has held that failure 
to identify the dates of the RO decisions being collaterally 
attacked, where multiple decisions have been rendered, 
renders the pleading of CUE insufficient.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 275 (1994).  

With respect to the April 1987 rating decision that denied a 
non-service-connected pension, the veteran stated in his 
January 2003 claim that "[t]he medical evidence submitted 
for non-service connected disability all showed that 
reasonable medical minds could have determined that my 
disabilities precluded gainful activity . . . . This failure 
to assign a non-service connected disability is therefore a 
Clearly Unmistakable Error."  Such a claim amounts to a 
dispute over how the evidence was evaluated, or the weight of 
probative value attached to the evidence.  Simply to allege 
CUE on the basis that previous adjudications improperly 
weighed and evaluated the evidence, or failed to apply the 
benefit-of-the-doubt doctrine, or failed to give reasons and 
bases, can never rise to the stringent definition of CUE.  
"Broad-brush" allegations of "failure to follow the 
regulations" or "failure to give due process" are also 
insufficient.  See Fugo, 6 Vet. App. at 44.

The veteran also claimed that the May 1998 rating decision 
that granted service connection and assigned a 50 percent 
rating contained CUE because he was not notified of 
provisions pertaining to life insurance benefits.  The 
veteran offered no specific argument in support of that 
contention.  Even if there were some unspecified duty on the 
part of the RO to notify the veteran of life insurance 
benefits, under Fugo, the RO's failure to do so does not 
constitute CUE, and the veteran's contention does not 
constitute a valid allegation of CUE.

The veteran also alleged that a June 2002 rating decision 
contained CUE because the RO did not consider secondary 
service connection claims raised by the veteran.  This, in 
essence, is an allegation that the RO failed to assist the 
veteran or to develop his claims.  Similarly, the veteran 
stated "I do herby contend that the VA erred in their 
decision of May, 1993 in that they did not fully develop my 
claim to include service connection for my PTSD and service 
connection for my disabilities which reasonable medical minds 
should have been able to interpret as proximately due to my 
PTSD."  The veteran also stated, "I further contend that 
the VA erred in their decision of May, 1999 in that they did 
not fully develop my entitlements to special monthly 
compensation for my secondary disabilities, aid and 
attendance and housebound."  In his June 2005 hearing, the 
veteran contended that his CUE claim is that the RO failed to 
adjudicate claims of entitlement to service connection for a 
psychiatric disorder that were reasonably raised in the 
veteran's October 1990 pension claim.  He argued that this 
entitles him to an effective date for a psychiatric disorder 
as of the date of the pension claim.  

In his May 2003 notice of disagreement, the veteran argued 
that a March 1993 rating decision that granted a non-service 
connected pension, contained CUE because the RO "failed, 
under the duty to assist, to properly consider the evidence 
within the March 13, 1991 examination report." The veteran 
also contended that the RO failed to adjudicate an October 
1990 claim for pension benefits as a service connection 
claim.  

With respect to all of these contentions, it is well-settled 
that allegations that VA failed in its duty to assist are, as 
a matter of law, insufficient to plead CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994) ["an incomplete record, 
factually correct in all other respects, is not clearly and 
unmistakably erroneous"].  

Specifically with respect to the allegation that the March 
1991 examination report was not considered, the Board notes 
that the report was in past referenced and discussed by the 
RO in the March 1993 rating decision.  Moreover, an 
allegation that the RO did not consider a certain piece of 
evidence, by itself, is insufficient to properly plead CUE.  
In Gonzales v. West, 218 F. 3d. 1378, 1381 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 C.F.R. § 3.303(a) does not 
require that a rating decision discuss each piece of 
evidence, only that it consider all of the evidence.

In essence, for reasons set out in detail above the Board 
concludes that the veteran has not pointed to any error of 
fact or any error in the application of the law in any 
identified RO rating decision which would compel the 
conclusion that the result would have been manifestly 
different but for the error.  Moreover, based on the 
veteran's failure in some instances to identify the rating 
decision or decisions being collaterally attacked, as well as 
his failure to identify the type of error that could 
potentially be considered CUE,  many of his claims of CUE in 
prior rating decisions have not been pled with sufficient 
specificity to raise a valid claim.  

The only remaining question is whether the CUE claims should 
be dismissed or denied.  If the error alleged is not the type 
of error that, if true, would be CUE on its face, if the 
veteran is only asserting disagreement with how the VA 
evaluated the facts before it, if the veteran has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the veteran has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
dismissed without prejudice because of the absence of legal 
merit or lack of entitlement under the law.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003); Luallen, 8 Vet. App. 92; 
Caffrey, 6 Vet. App. at 384.  This is the situation here.  

Accordingly, the veteran's appeal as to the CUE issue is 
dismissed.

5.  Entitlement to service connection for tobacco use, 
claimed as secondary to PTSD with dysthymia and depression.

6.  Entitlement to service connection for alcohol abuse, 
claimed as secondary to PTSD with dysthymia and depression.

7.  Entitlement to service connection for a digestive 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

8.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to PTSD with dysthymia and 
depression.

9.  Entitlement to service connection for an eye disorder, 
claimed as secondary to PTSD with dysthymia and depression.

10.  Entitlement to service connection for obesity, claimed 
as secondary to PTSD with dysthymia and depression.

11.  Entitlement to service connection for chronic fatigue 
syndrome, claimed  as secondary to PTSD with dysthymia and 
depression.

12.  Entitlement to service connection for a personality 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

13.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

14.  Entitlement to service connection for a pulmonary 
disorder, claimed as secondary to PTSD with dysthymia and 
depression.

15.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to PTSD with dysthymia and 
depression.

The veteran is seeking service connection for the 
disabilities listed immediately above.  He contends that each 
of the claimed disabilities was incurred on a secondary 
basis, due to PTSD with dysthymia and depression.  

As all of the secondary claims are being disposed of on the 
same basis, the Board will address them in a common 
discussion below.

Pertinent law and regulations

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As stated above, to warrant service connection for a 
disability on a secondary basis, the veteran must be service 
connected for the disability upon which secondary service 
connection claim is based, Wallin, 11 Vet. App. at 512.  In 
this case, the veteran contends that all of the sundry 
claimed disabilities are proximately due to or a result of 
PTSD with dysthymia and depression.  

Service connection for PTSD with dysthymia and depression has 
been severed and is not currently in effect.  Therefore, the 
veteran's claims of entitlement to service connection for 
tobacco use, alcohol abuse, a digestive disorder, erectile 
dysfunction, an eye disorder, obesity, chronic fatigue, a 
personality disorder, a cardiovascular disorder, a pulmonary 
disorder, and arthritis of the right knee must be denied.  
As the disposition of these claims is based on the law, and 
not the facts of the case, the claim must be denied based on 
a lack of entitlement under the law.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

Service connection for PTSD with dysthymia and depression was 
properly severed.

An earlier effective date for the grant of service connection 
for PTSD with dysthymia and depression is denied.

Separate disability ratings for dysthymia and depression are 
denied.

The claim that various RO rating decisions were based on CUE 
is dismissed.

Service connection for tobacco use is denied.

Service connection for alcohol abuse is denied.

Service connection for a digestive disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for an eye disorder is denied.

Service connection for obesity is denied.

Service connection for chronic fatigue is denied.

Service connection for a personality disorder is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a pulmonary disorder is denied.

Service connection for arthritis of the right knee is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


